Case: 07-20409   Document: 00511862849   Page: 1   Date Filed: 05/21/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 May 21, 2012

                                 No. 07-20409                    Lyle W. Cayce
                                                                      Clerk

CAROL SEVERANCE

                                           Plaintiff-Appellant
v.

JERRY PATTERSON, Commissioner of the Texas General Land Office;
GREG ABBOTT, Attorney General for the State of Texas;
KURT SISTRUNK, District Attorney for the County of Galveston, Texas

                                           Defendants-Appellees



                 Appeal from the United States District Court
                      for the Southern District of Texas


Before JONES, Chief Judge, and WIENER and CLEMENT, Circuit Judges.
Per Curiam:
        The Texas Supreme Court answered our certified questions in this case,
see Severance v. Patterson, 566 F.3d 490, 503-04 (5th Cir. 2009), by declaring
that Texas law does not recognize a “rolling easement” created by avulsive
events affecting the dry beach of Galveston's West Beach.          Severance v.
Patterson, No. 09-0387, Tex S.Ct. April 19, 2012, op. on reh. For the panel
majority, this answer reifies the claim of appellant Severance to an
“unreasonable” seizure violative of the Fourth Amendment in the State's
assertion of an easement (and related regulatory violations) on her beachfront
   Case: 07-20409   Document: 00511862849       Page: 2   Date Filed: 05/21/2012



                                 No. 07-20409

property following Hurricane Rita. (Judge Wiener continues to dissent on this
portion of the prior and present dispositions.)
      Because the potential existence of this constitutional claim is now
confirmed, the district court’s judgment against Severance predicated on FED.
R. CIV. P. 12(b)(1) and (6) must be reversed.
      Based on submissions from both parties following the state Supreme
Court's ruling and its remission of the case to this court, we are unpersuaded
that the case is likely moot. At the same time, what issues must now be
determined, aside from attorneys' fees accruing to the appellant, is unclear.
Therefore, the case is REVERSED and REMANDED for further proceedings in
connection with Severance’s Fourth Amendment claim.




                                       2